DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 20222 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 18-20, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent 6,163,456 in view of Ishio, US Patent Application Publication 2008/0150096 (both as cited in the previous Office Action) and Park et al, US Patent 8,710,657 (newly submitted).


    PNG
    media_image1.png
    525
    910
    media_image1.png
    Greyscale

Regarding claim 1, Suzuki teaches a microelectronic package structure comprising a substrate 11; a substrate pad 15 on a first side of the package substrate; and a discrete component 12, wherein the discrete component comprises a component terminal (the component terminals are the outer regions of capacitor 12, see figure 1, as shown above).

Suzuki fails to teach the substrate pas comprises a beryllium filter material, a ball interconnect structure, wherein the ball interconnect structure is on the substrate pad, 

However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. Figure 2e of Ishio teaches such means, which includes a ball interconnect structure 15, wherein the ball interconnect structure is on the substrate pad 9, and wherein the ball interconnect structure comprises at least 99.0 percent gold (Note: [0055] teaches gold as one of the materials that is used to form the terminals, thereby using only gold as a terminal would meet the limitations of this claim); wherein the component terminal 1C is on the ball interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate.

Suzuki and Ishio fail to teach the substrate pas comprises a beryllium filter material, a footprint of the ball interconnect structure is within a footprint of the 

Park teaches the substrate pas comprises a beryllium filter material (column 6, lines 45-47) as one of several materials that are conventionally used in the art to make chip bond pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Suzuki and Ishio because Beryllium is one of several conventionally-used materials that forms a chip pad for a semiconductor device.

Suzuki, Ishio, and Park fail to teach a footprint of the ball interconnect structure is within a footprint of the component terminal and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

However, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

However, it has been held that the thickness of the ball interconnect structure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the ball interconnect structure claimed and the Prior Art shows a ball interconnect structure, it would have been obvious to one of ordinary skill in the art to select a suitable ball interconnect thickness in the device of Suzuki, Ishio, and Park.

The specification contains no disclosure of either the critical nature of the claimed thickness of the ball interconnect structure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 4 and 7, the combined references teach the discrete component comprises: a first component terminal and a second component terminal; a first ball interconnect structure between the first component terminal and a first substrate pad; and a second ball interconnect structure between the second component terminal and a second substrate pad (Note: these limitations are taught by using the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki).

The combined references fail to teach a footprint of the first substrate pad is less than 10 percent greater than a footprint of the first component terminal, and wherein a footprint of the second substrate pad is less than 10 percent greater than a footprint of the second component terminal and a footprint of the component terminal is within 10 percent of a footprint of the substrate pad.
However, it has been held that the size of the substrate pad and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the substrate pad and the component terminals claimed and the Prior Art shows the length of the substrate pad 15 to be longer than the length of the component terminal of 12 om figure 1 of Suzuki, it would have been obvious to one of ordinary skill in the art to select a suitable size of the substrate pad and the component terminals in the device of Suzuki, Ishio, and Park.

The specification contains no disclosure of either the critical nature of the claimed size of the substrate pad and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 
Regarding claim 5, the combined references teach the discrete component comprises a surface mount component, and wherein the substrate comprises a system in package substrate (fusing the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki, figure 1).

Regarding claim 6, Suzuki teaches the discrete component comprises a first discrete component 12, and further comprising a second discrete component 12 adjacent the first discrete component, 

Suzuki, Ishio, and Park fails to teach a space between the first discrete component and the second discrete component is 20 microns to 100 microns.
However, it has been held that the distance between discrete components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between discrete components claimed and the Prior Art shows a distance between distance 

The specification contains no disclosure of either the critical nature of the claimed distance between discrete components or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 8, Suzuki teaches a footprint of the discrete component body is between the footprint of the first substrate pad and the footprint of the second substrate pad (figure 1).

1A is on the first side of the substrate, and wherein a plurality of the discrete components 1B, 1C is adjacent to the die (figure 2e).

Regarding claim 18, Suzuki teaches a method of fabricating a microelectronic structure, comprising forming a substrate pad on a surface of a substrate 11 and attaching a surface mount component to the substrate pad, wherein a component terminal of the surface mount component is on the substrate pad (see figure 1, as shown above).

Suzuki fails to teach the substrate pad comprises a beryllium filler, forming a ball interconnect structure on the substrate pad, wherein the ball interconnect structure comprises at least 99.0 percent gold; and attaching the surface mount component to the ball interconnect structure, wherein the component terminal of the surface mount component is on the ball interconnect structure, wherein a footprint of the ball interconnect structure is within a footprint of the first discrete component terminal, and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. Figure 2b of Ishio teaches such means, which include forming a ball interconnect structure 15 on the substrate pad, wherein the ball interconnect structure comprises at least 99.0 percent gold (Note: [0055] teaches gold 1C to the ball interconnect structure, wherein the component terminal of the surface mount component is on the ball interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate. 

Suzuki and Ishio fail to teach the substrate pad comprises a beryllium filler, a footprint of the ball interconnect structure is within a footprint of the first discrete component terminal, and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

Park teaches the substrate pas comprises a beryllium filter material (column 6, lines 45-47) as one of several materials that are conventionally used in the art to make chip bond pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Suzuki and Ishio because Beryllium is one of several conventionally-used materials that forms a chip pad for a semiconductor device.

Suzuki, Ishio, and Park fail to teach a footprint of the ball interconnect structure is within a footprint of the first discrete component terminal, and wherein a lateral width of the substrate pad does not extend into a footprint of the component body.

However, it has been held that the size of the ball interconnect structures and the component terminals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the ball interconnect structures and the component terminals claimed and the Prior Art shows the ball interconnect structure to be the same or slightly bigger than the component terminal, it would have been obvious to one of ordinary skill in the art to select a suitable size of the ball interconnect structures and the component terminals in the device of Suzuki, Ishio, and Park.

The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 19-20 and 23, Ishio teaches forming the ball interconnect structure comprises attaching the ball interconnect structure onto the substrate pad by using heat and ultrasound [0148] and attaching a die 1A on the substrate adjacent the surface mount component, and attaching the surface mount component comprises attaching the component terminal within a footprint of the substrate pad (wherein the footprint is the a measurement of length from left to right in figure 2b, wherein the length first ball interconnect 15 is less than the length of substrate pad 9).

Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Ishio, and Park as applied to claims above, and further in view of Baek et al, US Patent Application Publication 2010/0052132  (as cited in the previous Office Action).

Regarding claims 2 and 22, while Suzuki and Ishio teach the substrate pad is on a peripheral portion of the substrate (Suzuki, figure 1), and  one or more the first and second ball interconnect structures comprise at least 99.0 percent gold (Note: [0055] of Ishio teaches gold as one of the materials that is used to form the terminals, thereby using only gold as a terminal would meet the limitations of this claim), Suzuki, Ishio, and Park fail to teach one or more of the substrate pad comprises at least 99.0 percent gold.

	Baek teaches one or more of the substrate pad comprises at least 99.0 percent gold (Note: [0043] of Baek teaches gold as one of the materials that is used to form the substrate pads, thereby using only gold to form the substrate pads would meet the limitations of this claim) because gold is one of several conventional materials commonly used in the art to form a substrate pad

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baek with that of Suzuki, Ishio, and Park because gold is one of several conventional materials commonly used in the art to form a substrate pad

Claims 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent 6,163,456 in view of Ishio, US Patent Application Publication 2008/0150096 (both as cited in the previous Office Action) and Uchida et al, US Patent Application Publication 2008/0050905 (newly submitted).

Regarding claim 10, Suzuki teaches a microelectronic package structure comprising: a substrate 11, wherein the substrate comprises a first side and a second side; one or more substrate pads 15 on the first side of the substrate;  
a first discrete component 12 on the first side of the substrate, wherein the first discrete component comprises two or more component terminals, the component terminals on a first side of the first discrete component (the component terminals are the outer regions of capacitor 12); a second discrete component 12 adjacent the first discrete component, wherein the second discrete component comprises two or more component terminals, the component terminals on a first surface of the second discrete component (the component terminals are the outer regions of capacitor 12. See figure 1, as shown above).

Suzuki fails to teach a die on the first side of the substrate, wherein the die is on a central portion of the substrate; a first ball interconnect structure between a first discrete component terminal of the first discrete component and a first substrate pad, wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal; and a second ball interconnect structure between a first component terminal of the second discrete component and a second substrate pad,
wherein the footprint of the second ball interconnect structure is within a footprint of the second discrete component terminal, wherein at least one of the first ball interconnect 
However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. Figure 2e of Ishio teaches such means, which includes a first ball interconnect structure 15 between a first discrete component terminal (outer portion of item 1C) of the first discrete component and a first substrate pad; a second ball interconnect structure (also 15) between a first component terminal (outer portion of item 1C) of the second discrete component and a second substrate pad. Further, the reference of Ishio teaches that a die 1A or 1B on the first side of the substrate, wherein the die is on a central portion of the substrate because it is also known in the art that semiconductor dies are also placed on the top surface of substrates in a packaged electrical component.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishio with that of Suzuki because ball interconnect structures are one of severally conventionally-used structures that connect the electronic components to the substrate and it is also known in the art that semiconductor dies are also placed on the top surface of substrates in a packaged electrical component.

Suzuki and Ishio fail to teach wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal and wherein the 

Uchida teaches at least one of the first ball interconnect structure of the second ball interconnect structure comprises a filler material comprising beryllium [0024-0025] in using a underbump metal layer film 7 in conjunction with the underbump. This underbump metal layer is a foundation for a bump electrode 8, is electrically conductive, has high adhesive properties to the external terminal 5, and has wettability to the bump electrode 8, thereby improving the physical and electrical connection between the underbump and the substrate pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida with that of Suzuki and Ishio because an underbump metal connection layer improves the physical and electrical connection between the underbump and the substrate pad


Suzuki, Ishio, and Uchida fail to teach wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal and wherein the footprint of the second ball interconnect structure is within a footprint of the second discrete component terminal.

In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the ball interconnect structures and the component terminals claimed and the Prior Art shows the ball interconnect structure to be the same or slightly bigger than the component terminal, it would have been obvious to one of ordinary skill in the art to select a suitable size of the ball interconnect structures and the component terminals in the device of Suzuki, Ishio, and Uchida.

The specification contains no disclosure of either the critical nature of the claimed size of the ball interconnect structures and the component terminals or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 11, Suzuki teaches the first discrete component and the second discrete component are on a peripheral portion of the first side of the substrate (figure 1).

Regarding claim 14, the combined references the first component comprises a surface mount component, and wherein the substrate comprises a system in package substrate, and wherein the surface mount component is electrically coupled to the system in package substrate by the first ball interconnect structure (fusing the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki, figure 1).

Regarding claim 15, the combined references teach at least one of the first discrete component or the second discrete component comprises multiple component terminals, wherein individual ones of the multiple component terminals have at least one ball interconnect structure between the individual ones of the component terminals and a substrate pad (fusing the ball interconnect structures 15 of Ishio between substrate pads 15 and component 12 of Suzuki, figure 1).


However, it has been held that the distance between discrete components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between discrete components claimed and the Prior Art shows a distance between distance components, it would have been obvious to one of ordinary skill in the art to select a suitable distance between discrete components in the device of Suzuki and Ishio.

The specification contains no disclosure of either the critical nature of the claimed distance between discrete components or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Ishio, and Uchida as applied to claims above, and further in view of Baek et al, US Patent Application Publication 2010/0052132  (as cited in the previous Office Action).

Regarding claim 16, while Suzuki and Ishio teach the substrate pad is on a peripheral portion of the substrate (Suzuki, figure 1), and  one or more the first and second ball interconnect structures comprise at least 99.0 percent gold (Note: [0055] of Ishio teaches gold as one of the materials that is used to form the terminals, thereby using only gold as a terminal would meet the limitations of this claim), Suzuki, Ishio, and Uchida fail to teach one or more of the substrate pad comprises at least 99.0 percent gold.

	Baek teaches one or more of the substrate pad comprises at least 99.0 percent gold (Note: [0043] of Baek teaches gold as one of the materials that is used to form the substrate pads, thereby using only gold to form the substrate pads would meet the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baek with that of Suzuki, Ishio, and Park because gold is one of several conventional materials commonly used in the art to form a substrate pad.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Ishio, and Park as applied to claim 18 above, and further in view of Baba et al, US Patent Application Publication 2002/0037363 (as cited in the previous Office Action).

Regarding claim 21, Suzuki, Ishio, and Park fail to teach attaching the surface mount component comprises heating and applying an ultrasonic process to the surface mount component to attach the surface mount component to the substrate pad.
	
	Baba teaches attaching the surface mount component (IC chip) comprises heating (using UV light) and applying an ultrasonic process to the surface mount component to attach the surface mount component to the substrate pad [0071] as a generally known means of bonding a ball interconnect to a substrate pad.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899